WatsoN, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed LG (Import Specialist’s Initials) by Import Specialist Louis Grenadir (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 31%% ad valorem or 28% ad valorem, depending upon the date of entry, under Par. 1518 of the Tariff Act of 1930, as modified* consist of Christmas tree light strings, in chief value of plastic, having as an essential feature an electrical element or device, and which are most similar in use to Christmas light strings, having as an essential feature an electrical element or device and in chief value of metal, directly dutiable at 13%% ad valorem under Par. 353, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid.
*2Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed L.G. by Import Specialist Louis Grenadir on the invoices accompanying the entries covered by the involved protest, properly dutiable under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, at the rate of 13% per centum ad valorem, as articles having as an essential feature an electrical element or device.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly.